                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KAISER MARTIN GROUP, INC.,
 formerly known as
 KAISER CONSTRUCTION CO., INC.,
                                                           CIVIL ACTION
                       Plaintiff,                          NO. 19-1823
       v.

 HAAS DOOR CO.,

                       Defendant.


                                        ORDER

      AND NOW, this 2nd day of July, 2019, upon consideration of Defendant’s

Motion to Dismiss (ECF No. 4), Plaintiff’s Response (ECF Nos. 7–8) and Defendant’s

Reply (ECF No. 9), it is hereby ORDERED that the Motion is GRANTED. Counts II

and III of the Complaint are DISMISSED with prejudice.

      Counts I, IV and VI of the Complaint are DISMISSED without prejudice.

Plaintiff may amend the Complaint, consistent with the Court’s Memorandum, on or

before July 22, 2019. Should Plaintiff fail to do so, the Complaint will be dismissed

with prejudice and the Clerk directed to close the case.


                                                BY THE COURT:



                                                /s/ Gerald J. Pappert
                                                GERALD J. PAPPERT, J.
